IN THE SUPREME COURT OF THE STATE OF NEVADA


OSCAR PEREZ-MARQUEZ,                                   No. 84666
                  Appellant,

THE STATE OF
              vs.
             NEVADA BOARD OF
                                                          FILE
PAROLE; CHRISTOPHER DERICCO;                              MAY 2 6 2022
TONY CORDA; SUSAN JACKSON;                               ELIZABE jl A. BROWN
MICHAEL KEELER; AND DARLA                              CLERK OF $ PREME COURT

FOLEY,                                                         D PU CLERK
                  Res ondents.

                     ORDER DISMISSING APPEAL

            This is a pro se appeal from a district court order dismissing
appellant's complaint with leave to amend. Eighth Judicial District Court,
Clark County; David M. Jones, Judge.
            Review of the notice of appeal and documents before this court
reveals a jurisdictional defect. "[A] district court order dismissing a
complaint with leave to amend is not final and appealable." Bergenfield v.
BAC Home Loans Servicing, 131 Nev. 683, 685, 354 P.3d 1282, 1284 (2015).
To date, it does not appear that the district court has entered a final and
appealable order of dismissal without leave to amend. See id. at 686, 354
P.3d at 1284. Accordingly, this court lacks jurisdiction and
            ORDERS this appeal DISMISSED.




                        ILL:4,AD
                        Silver
                                                   J

             4.




Cadish
      G•,1*,              , J.
                                          Pickering
                                                           s




                                                                 iz-167,2.1
                   cc:   Hon. David M. Jones, District Judge
                         Oscar Perez-Marquez
                         Attorney General/Carson City
                         Attorney General/Las Vegas
                         Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA


(01 1947A <421P.
                                                      2